DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III, claims 1 and 7-13 in the reply filed on 02/25/2021 is acknowledged.
Claims 2-6 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.


Claim Objections
Claim 8 objected to because of the following informalities:  
Claim 8, line 7, the claim limitations “the line non-overlapping portions” should be “the line non-overlapping common portions of the two of the conductive lines”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gwon US 2016/0041665.
Regarding claim 1, Gwon discloses a display device, in at least figs.5-9 comprising: 
pixel electrodes (at least P11 to P33); 
a common electrode (Tx11 to Tx54, abstract) overlapping the pixel electrodes via an insulator (PAS2); 
switching components (TFT) connected to the pixel electrodes; 
pixel lines (at least DL1 to DL3) connected to the switching components and disposed adjacent to the pixel electrodes (see fig.7); and 
conductive lines (at least TW11a to TW11h, or at least TW11a toTW51a) being adjacent to the pixel electrodes on a side on which the pixel lines are disposed (see at least figs.6 and 7), separated from each other (see at least figs.6 and 7), and electrically connected to the common electrode (para.83 and figs.6 and 7), wherein the conductive lines include common portions (the common portions of TW11a to TW11f, or the 
Regarding claim 7, Gwon discloses the common portions include line non-overlapping common portions (the common portions of the common portions of TW11a to TW11f, or the common portions of TW11a to TW51a are line non-overlapping common portions) that are disposed not to overlap the pixel lines (see figs.6 and 7 and para.83 disclose “Unlike FIG. 7, the auxiliary routing wires TW11b, TW11c, TW11d, TW11e, and TW11f may be connected to the touch electrode Tx11 through a contact hole”). 
Regarding claim 8, Gwon discloses the pixel electrodes are disposed to sandwich the pixel lines (see fig.7), respectively, two of the conductive lines (TW11c and TW11d) are disposed between the pixel electrodes that sandwich corresponding one (DL2) of the pixel lines, and the line non-overlapping common portions (TW11c and TW11d) of the two of the conductive lines sandwich the corresponding one of the pixel lines (see fig.7 and para.83). 
Regarding claim 9, Gwon discloses the common electrode includes position detecting electrodes (Tx11 to Tx54) separated from each other by partition voids (see fig.6) and connected to the conductive lines (see fig.6), each of the position detecting electrodes being configured to form a capacitor with a position input member (para.25) with which position input operation is performed to detect a position of input by the position input member (para.25), and some (such as TW11a to TW51a) of the conductive lines are disposed such that at least the line non-overlapping common portions overlap the partition voids (see fig.6). 
Regarding claim 10, Gwon discloses each of the pixel electrodes has an elongated shape (see fig.8), and the pixel lines and the conductive lines extend in a lengthwise direction of the pixel electrodes (see fig.8). 
Regarding claim 11, Gwon discloses the common electrode includes position detecting electrodes (Tx11 to Tx54) separated from each other by partition voids (see fig.6) and connected to the conductive lines (see fig.6), each of the position detecting electrodes being configured to form a capacitor with a position input member (para.25) with which position input operation is performed to detect a position of input by the position input member (para.25). 
Regarding claim 13, Gwon discloses the position detecting electrodes are disposed to overlap at least the common portions of the conductive lines (see figs.6-8). 

Regarding claim 1, Gwon discloses a display device, in at least figs.5-10 comprising: 
pixel electrodes (at least P11 to P33); 
a common electrode (Tx11 to Tx54, abstract) overlapping the pixel electrodes via an insulator (PAS2); 
switching components (TFT) connected to the pixel electrodes; 
pixel lines (at least GL1 to GL3) connected to the switching components and disposed adjacent to the pixel electrodes (see figs.6 and 7); and 
conductive lines (at least conductive lines to connect all TW11b~TW11h to TW11a and connect all TW21b~TW21g to TW21a, see figs.6 and 7 and para.83) being adjacent to the pixel electrodes on a side on which the pixel lines are disposed (see at 
Regarding claim 7, Gwon discloses the common portions include line non-overlapping common portions (see fig.7) that are disposed not to overlap the pixel lines (see figs.6 and 7 shows the line non-overlapping common portions that are disposed not to overlap the gate line GL3). 
Regarding claim 11, Gwon discloses the common electrode includes position detecting electrodes (Tx11 to Tx54) separated from each other by partition voids (see fig.6) and connected to the conductive lines (see fig.6), each of the position detecting electrodes being configured to form a capacitor with a position input member (para.25) with which position input operation is performed to detect a position of input by the position input member (para.25). 
Regarding claim 12, Gwon discloses second pixel lines (at least DL1-DL3) extending to cross the pixel lines (see figs.7 and 8) and to overlap the partition voids (see fig.6) and being electrically connected to the switching components (see figs.7 and 8), and shielding portions (TW11a to TW11f and CW1 to CW3, such as “TW11a with TW11b with CW1” as shown in fig.10) overlapping the second pixel lines via an insulator (PAS1) and being electrically connected to the conductive lines (see figs.6-10). 
Regarding claim 13, Gwon discloses the position detecting electrodes are disposed to overlap at least the common portions of the conductive lines (see figs.6-8). 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JIA X PAN/Primary Examiner, Art Unit 2871